Citation Nr: 0033840	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
ruptured kidney.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

The Board of Veterans' Appeals (Board) previously denied 
service connection for residuals of a kidney injury with 
associated back pains in an August 1947 decision.

This present matter comes to the Board on appeal from a May 
1997 rating decision of the North Little Rock, Arkansas, 
Department of Veterans (VA), Regional Office (RO), which 
denied the veteran's application to reopen his claim.  The 
veteran filed a timely notice of disagreement, and a 
statement of the case (SOC) was prepared on July 10, 1997.

In April 1999, the RO discovered that the veteran's copy of 
the SOC was not mailed to him.  Consequently, a duplicate 
copy of the SOC was issued on April 2, 1999.  The veteran 
filed a substantive appeal on May 27, 1999.  Pursuant to 
38 C.F.R. § 20.302(b) (2000), this submission is considered 
to have been timely submitted.

In October 2000, the veteran presented testimony at a 
personal hearing held by the undersigned Veterans Law Judge 
in Washington, DC.  At the conclusion of the hearing, the 
veteran submitted copies of additional private treatment 
records with a waiver of initial review by the RO.

Additionally, it is noted that during the hearing course, the 
veteran raised claims of entitlement to service connection 
for residuals of a back injury and a right shoulder 
disability.  These matters have not been properly developed, 
are not inextricably intertwined with the issue on appeal, 
and are hereby referred to the RO for appropriate action.  
See Kellar v. Brown, 6 Vet. App. 157 (1994).




FINDINGS OF FACT

1.  The Board previously denied entitlement to service 
connection for residuals of a kidney injury in an August 1947 
decision.

2.  Evidence developed since the Board's August 1947 decision 
includes information not previously considered which bears 
directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for residuals a kidney injury, namely residuals of 
a ruptured left kidney.


CONCLUSIONS OF LAW

1.  The August 1947 Board decision, which denied entitlement 
to service connection for residuals of a kidney injury, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the August 1947 decision in 
support of the appellant's application to reopen the claim 
for entitlement to service connection for a kidney injury, 
namely residuals of a ruptured left kidney, is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board denied entitlement to service 
connection for residuals of a kidney injury in a August 1947 
decision.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the CAVC) has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The Board will consider whether new and material evidence has 
been submitted in accord with the holding in Hodge, supra.  
No prejudice to the appellant is exercised by the Board's 
appellate disposition herein because the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998)

After a contemporaneous review of the record, the Board finds 
that the appellant has submitted new and material evidence 
such as to reopen his claim for service connection for 
residuals of a ruptured left kidney.  The Board previously 
denied service connection for residuals of a kidney injury as 
the available record, in spite of proof of an in-service left 
kidney injury, did not reflect evidence that he had a current 
disorder.  In conjunction with his application to reopen, 
however, the veteran has submitted statement from his 
treating physicians, Drs. Ross and Rabideau, suggesting that 
his current left kidney disorder is directly related to in-
service injury.  The Board finds that these medical 
statements are "new" since they were not available for 
review in 1947, and are "material" since they relate 
directly to the matter which was the basis of the prior 
denial of service connection.  Therefore, as the Board finds 
the medical evidence added to the record is "new and 
material" to the appellant's left kidney injury claim, and 
the claim is reopened.  See 38 C.F.R. § 3.156 (2000).




ORDER

The claim of entitlement to service connection for residuals 
of a left kidney injury is reopened; to this extent, the 
appeal is granted.


REMAND

Because the claim for service connection for residuals of a 
left kidney injury is reopened, the duty to assist attaches.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Furthermore, the Court has ruled that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following:

1.  The veteran should be also requested 
to identify all sources of recent 
treatment received for his left kidney 
disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already associated herein), 
should then be requested.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response thereto should be associated 
with the claims folder.

2.  Once the above-requested information 
has been ascertained, the RO should 
arrange for a VA nephrology examination 
of the veteran in order to determine the 
nature and extent of his current kidney 
disorder.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
examiner prior to examination.  X-rays 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
examiner.  The examiner must then 
correlate his or her findings and 
indicate whether it is more likely, less 
likely or as likely as not that any 
current kidney disorder is related to 
service either by way of incurrence or 
aggravation.  A complete rationale for 
any opinions expressed, positive or 
negative, must be provided.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should then re-adjudicate the 
veteran's service connection claim.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 



